DETAILED ACTION
Response to Amendment
Applicant’s preliminary submission filed on 7/22/2021 has been entered.  Claims 21-40 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 32-33, 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22, 32, 37 all recite the limitation “the identified sender” in Line 2.  There is insufficient antecedent basis for this limitation in the claims; parent claims 21, 31, 36 recite “identified senders” and “identified respective sender” but not “identified sender.”  Examiner is treating “the identified sender” as “one or more of the identified senders” for the purposes of examination. 

Claims 23, 33, 38 all recite the limitation “the interface object” in Line 1.  There is insufficient antecedent basis for this limitation in the claims; claims 22, 32, 37 recite the limitation “an interface object”, but claims 23, 33, 38 depend on claims 21, 31, 36 instead of claims 22, 32, 37.  Examiner is treating claims 23, 33, 38 as depending on claims 22, 32, 37 instead of claims 21, 31, 36 for the purposes of examination.
Claims 23, 33, 38 all recite the limitation “generated statistics for the identified user” in Line 2.  There is insufficient antecedent basis for “the identified user” in the claims.  Furthermore, it is unclear whether said limitation refers to the “statistics” from the limitation “generating… statistics related to the received plurality of messages based on the identified respective sender and the determined respective type of each of the received plurality of messages” in parent claims 21, 31, 36 because said statistics are not related to any identified user, only identified senders; the parent claims recite the received plurality of messages are “at an email account of a user”, but it is unclear whether said user is an “identified user” or not.  Examiner is treating “the identified user” as “the one or more of the identified senders” for the purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24-31, 34-36, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nagar (US 7,831,676) in view of Flury et al. (US 2005/0193076, hereinafter Flury).

Regarding claim 21, Nagar teaches a method (method – Title) comprising: 
receiving, by a device (devices – Nagar Col 5 Ln 49) at a user's email account, a plurality of messages from a plurality of senders (email movement between various senders and receivers – Nagar Col 11 Ln 60-61); 
identifying, by the device, a respective sender of each of the received plurality of messages (fields such as… “From” [the respective sender] can be compared 801, and the identifying characteristics of two emails can be compared– Nagar Col 16 Ln 13-15); 
determining, by the device, a respective type of each of the received plurality of messages [Nagar Figure 3 shows the invention assigning labels to a single email based on email elements, including “TYPE = Original or RE or FW or DRAFT etc.”]; 
generating, by the device, statistics related to the received plurality of messages (one can also generate a consolidated package… the packages can contain statistical… reports and/or information that the user wants to present and store – Nagar Col 13 Ln 14-20) based on the identified respective sender and the determined respective type of each of the received plurality of messages (because all relevant fields and elements or email messages are stored in the system, analytical data in either statistical or graphical form can be presented – Nagar Col 13 Ln 27-29); and 
providing, by the device, the generated statistics for display… (analytical data in either statistical or graphical form can be presented – Nagar Col 13 Ln 28-29).
Nagar does not teach displaying the generated statistics to the user on a user device, the generated statistics enabling identification of senders whose emails need to be blocked; and preventing, by the device, messages from identified senders that are to be blocked from being displayed in an inbox of the user’s email account.  As argued by Applicant in Applicant's earlier Application No. 16/154,849 (see Remarks, filed 4/14/2020), the system administrator taught by Nagar (that the statistics are presented to) cannot be considered a “user” in the context of the amended claims as it is a user’s own inbox that is analyzed and which is used to provide statistics to that user about messages that user actually receives.  Examiner accepts this argument because while Nagar teaches “an authorized person” extracting the statistics of any or all users using an email system (Nagar Col 13 Ln 59-62) and that “one can provide users (or whoever is authorized) the most-current, up-to-date information about their emails, etc., through the means of notification, color-code highlighting, reminders, etc.” (Nagar Col 14 Ln 11-15), Nagar does not explicitly teach making a user “an authorized person” and being presented the information about their emails in statistical or graphical form.
Flury, however, in the same field of endeavor, teaches collecting, aggregating, and managing information relating to electronic messages (Flury Title) where a human user 108 views the information related to email senders via a graphical user interface 130, where the information depicts the number of messages that have been sent by a network owner over the past three months; the human user notices that the daily volume spikes on the seventh day of each month (Flury ¶0104) [maps to “providing, by the device, the generated statistics for display to the user on a user device, the generated statistics enabling identification of senders whose emails need to be blocked”]; the human operator may then specify a new rule in the email gateway 140A that indicates that on the seventh of each month, messages from the particular Broadcast Cable and TV provider should not be throttled (Flury ¶0104) [maps to “receiving, by the processor, from the user device, input that corresponds to displayed information about a sender that is part of the generated statistics displayed on the user device”]; while Flury ¶0104 gives an example where the human user chooses to NOT throttle a set of messages, Flury ¶0066 teaches that the information may be used for any number of things, including basing a decision to block a message from a sender or group of senders, or having a human operator make a decision based on the information [maps to “preventing, by the device, messages from identified senders that are to be blocked from being displayed in an inbox of the user’s email account”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Nagar to comprise the user display, and display prevention limitations as claimed, in order to solve the need for a system or method that can reduce the number of “bounce” and “double bounce” events experienced by ISPs and derived from unwanted messages (Flury ¶0015).

Regarding claim 24, Nagar and Flury teach further comprising: analyzing previously received messages in the inbox (a complete anatomy of emails and their interactions can be developed, including… all statistics related to any given group of emails – Nagar Col 13 Ln 29-32; any email that is available for analysis by the system must have already been previously received by said system) based on information related to the identified senders (either from the same conversation or different conversations – Nagar Col 13 Ln 32-33); and modifying the inbox to remove previously received messages from the identified senders from being shown in the inbox (one can reduce cluttering of emails on user presentation layer [maps to “inbox”]… by allowing user to ‘hide’ emails that he does not want.  These emails are not deleted from the system, but simply are made transparent so they do not appear on user’s interface layer – Nagar Col 11 Ln 9-13).

Regarding claim 25, Nagar and Flury teach further comprising: receiving a request from the user for analysis of the user's email account (one can also generate a consolidated package… the packages can contain statistical… reports and/or information that the user wants to present and store… users can consolidate 1701 preferred emails at a… individual user level – Nagar Col 13 Ln 14-23); and performing an analysis of the user's email account across the plurality of senders or the plurality of messages (a complete anatomy of emails and their interactions can be developed, including… all statistics related to any given group of emails (either from the same conversation or different conversations) – Nagar Col 13 Ln 29-33).

Regarding claim 26, Nagar and Flury teach wherein the generated statistics comprise at least one of a frequency of messages transmitted by each of the plurality of senders (a complete anatomy of emails and their interactions can be developed, including… patterns and statistics 2101 of Sender or Receiver to include frequency of sending emails, recipients…) – Nagar Col 13 Ln 29-42), 

Regarding claim 27, Nagar and Flury teach wherein the generated statistics are in a graphical messages received in a predetermined time period [Nagar Figure 21 shows the invention depicting historical trending of emails by time periods].

Regarding claim 28, Nagar and Flury teach wherein one of the plurality of senders is an individual [Nagar Figure 20 teaches the invention processing data statistics by individual persons] and the respective type of a received message from the individual is a personal message [Nagar Figure 1 shows the invention storing email elements, including “Sensitivity (Normal, Personal, Private etc.)”].

Regarding claim 29, Nagar and Flury teach wherein one of the plurality of senders is a business entity [Nagar Figure 20 teaches the invention processing data statistics by domain IDs where “domain” can be a name of the company] and the respective type of a received message from the business entity is 

Regarding claim 30, Nagar and Flury teach wherein the respective type of each received message is determined based on at least one of a subject line [Nagar Figure 3 shows the invention assigning labels to a single email based on email elements, including “SUBJECT = <email title as appears in subject line>”] 

Regarding claim 31, the non-transitory computer readable storage medium comprises the same limitations as the method disclosed in claim 21, so the same rejection rationale is applicable.  Furthermore, Nagar teaches a non-transitory computer readable storage medium tangibly encoded with computer-executable instructions (a software program stored on a computer – Nagar Col 21 Ln 34).

Regarding claim 34, the non-transitory computer readable storage medium comprises the same limitations as the method disclosed in claim 24, so the same rejection rationale is applicable.

Regarding claim 35, the non-transitory computer readable storage medium comprises the same limitations as the method disclosed in claim 25, so the same rejection rationale is applicable.

Regarding claim 36, the device comprises the same limitations as the method disclosed in claim 21, so the same rejection rationale is applicable.  Furthermore, Nagar teaches a processor (Nagar Col 18 Ln 59) and a non-transitory computer-readable storage medium for tangibly storing program logic (a software program stored on a computer – Nagar Col 21 Ln 34).

Regarding claim 39, the computing system comprises the same limitations as the method disclosed in claim 24, so the same rejection rationale is applicable.

Regarding claim 40, the computing system comprises the same limitations as the method disclosed in claim 25, so the same rejection rationale is applicable.

Claims 22-23, 32-33, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nagar in view of Flury as applied to claim 21 above, and further in view of Leswing (“Silence Is Golden: A Guide to Blocking Calls and Texts in iOS 7”, wired.com, published 9/19/2013).

Regarding claim 22, Nagar and Flury do not teach further comprising: displaying an interface object within a contacts portion of the email account, the interface object enabling the user to instruct the device to block the messages from the identified sender.  While Nagar teaches “hiding” emails and the use of Microsoft Outlook (Nagar Col 11 Ln 9-13), where it is known that Microsoft Outlook allows the blocking of senders by right-clicking on a message in the Inbox and selecting “Block Sender”, and Flury teaches blocking with blacklists (Flury ¶0011), Nagar and Flury do not specifically teach where the interface object is displayed within a contacts portion of the email account.
Leswing, however, in the same field of endeavor, teaches how Apple’s iOS 7 can block individuals through their contact card, which prevents them from being able to call, text, or FaceTime the user of the iPhone (Leswing Page 2).  Examiner notes that iOS 7 contact cards do include an email data field, so a contact with an email data field entry would also have their email messages blocked even though Leswing does not specifically recite “email.”
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Nagar and Flury to comprise the interface object limitation as claimed, because it is the simple substitution of one known element for another to obtain predictable results; Nagar teaches blocking senders through a method that differs from the claimed method by the substitution of the “Block Sender” interface object in the Inbox with an interface object within a contacts portion of the email account, Leswing teaches that iOS 7 has such a “Block Contact” interface object within iOS 7’s contact cards, and one of ordinary skill in the art could have substituted the Inbox object for the contact card object with predictable results.  See MPEP § 2143.

Regarding claim 23, Nagar, Flury, and Leswing teach wherein the interface object is displayed based on generated statistics for the identified user [Flury ¶0066 teaches that the information may be used for any number of things, including basing a decision to block a message from a sender or group of senders, or having a human operator make a decision based on the information; Flury ¶0109 teaches users being alerted by having a page sent to the user when triggering conditions are met].

Regarding claim 32, the non-transitory computer readable storage medium comprises the same limitations as the method disclosed in claim 22, so the same rejection rationale is applicable.

Regarding claim 33, the non-transitory computer readable storage medium comprises the same limitations as the method disclosed in claim 23, so the same rejection rationale is applicable.

Regarding claim 37, the computing system comprises the same limitations as the method disclosed in claim 22, so the same rejection rationale is applicable.

Regarding claim 38, the computing system comprises the same limitations as the method disclosed in claim 23, so the same rejection rationale is applicable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 12-16, 18-19 of U.S. Patent No. 11,075,872 in view of Nagar, Flury, and Leswing.  
In this case, the independent claims of the present application are broader versions of the independent claims of the U.S. Patent, except that the present application replaces the “consolidating” of the U.S. Patent claims with “blocking.”  However, the cited prior art references teach “blocking” as claimed, and would be combined with the U.S. Patent claims in a similar manner as in the prior art rejections above.  
The dependent claims of the present application likewise match the dependent claims of the U.S. Patent, except for claims 22-24, 32-24, and 37-39, but the limitations of claims 22-24, 32-24, and 37-39 are likewise taught by the cited prior art references and would be combined with the U.S. Patent claims in a similar manner as in the prior art rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON Y TSENG/Examiner, Art Unit 2441   

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441